ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: The respondent represented a client in a suit against prison officials, a medical malpractice action, and a post-conviction matter. She never filed a petition for post-conviction relief as requested by the client, and her neglect of the other cases led to the dismissal of the suit against prison officials and the dismissal of one defendant in the medical malpractice case. She also failed to respond to the Commission's demand for information regarding the client's grievance. *154Violations: The respondent violated Ind. Professional Conduct Rule 1.8, which requires a lawyer to act with reasonable diligence and promptness; Prof.Cond.R. 14(a), which requires a lawyer to keep a client reasonable informed and promptly comply with a client's reasonable request for information; Prof.Cond.R. 3.2, which requires a lawyer make reasonable efforts to expedite litigation consistent with a client's interests; and Prof.Cond.R. 8.1(b), which requires lawyers respond to the Commission's lawful demands for information.
For this misconduct, we suspend the respondent from the practice of law in Indiana for six (6) months, effective January 11, 2002, after which she may petition for reinstatement pursuant to Ind. Admission and Discipline Rule 28(4). Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer, the Hon. William J. Hughes; and to all other entities as provided in Admis.Dise.R. 28(8)(d).
All Justices concur.